In a negligence action to recover damages for personal injury, medical expenses and loss of services, the defendants appeal from a judgment of the Supreme Court, Queens County, entered March 25, 1963 after a trial, upon a jury’s verdict against them in favor of the infant plaintiff Frances Judge for $50,000 and in favor of her mother, the plaintiff Hedwig Judge, for $10,000. Judgment insofar as it is in favor of the infant plaintiff Frances Judge, affirmed, with costs to said plaintiff. Judgment insofar as it is in favor of plaintiff Hedwig Judge, reversed on the law and the facts; as to said plaintiff, the action is severed and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, said plaintiff shall serve and file a stipulation consenting to reduce the verdict in her favor to $6,500 and to modify the judgment accordingly; and in that event the judgment as so reduced and modified and insofar as it is in favor of said plaintiff, is affirmed, without costs. In our opinion, under all the circumstances, the verdict in favor of the plaintiff mother was excessive; it should be reduced to the amount indicated. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.